          Case 1:20-cv-10523-DLC Document 38 Filed 06/10/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
 JOHN R. WADE, III, SHARON WADE, JOHN )
 WADE IV, and TAYLOR WADE,                 )
                                           )
                   Plaintiffs,             )
v.                                         )
                                           )
 TRI-WIRE EMPLOYEE STOCK OPTION            )
 TRUST, SCOTT PERRY, ROBERT R. NEWELL, )
 ROBERT LANDRY, DAVID GESMONDI,            )               Civil Action No. 1:20-cv-10523-DLC
 CAPITAL TRUSTEES, LLC, SPINNAKER          )
 TRUST, ROBERT GOULD, JEANINE              )
 PENDERGAST, EMPIRE VALUATION              )
 CONSULTANTS, LLC, SES WINDING UP          )
 CORPORATION f/k/a SES ADVISORS, INC.,     )
 SES ESOP STRATEGIES, LLC, as successor to )
 SES ADVISORS, INC., BELLMARK              )
 PARTNERS, LLC, JOHN MARSH, LORI           )
 WENETTA, and RUBEN KLEIN,                 )
                    Defendants.            )
___________________________________________

    DEFENDANT SPINNAKER TRUST’S MOTION FOR LEAVE TO FILE EXCESS
          PAGES IN ITS MOTION FOR JUDGMENT ON PLEADINGS


       Defendant Spinnaker Trust (“Spinnaker”) respectfully requests that the Court grant this

motion for excess pages so that it may file a motion for judgment on the pleadings that does not

exceed thirty pages in length.

       As further grounds for this motion, Spinnaker states as follows:

   1. On March 16, 2020, Plaintiffs John R. Wade, III, Sharon Wade, John Wade, IV and Taylor

Wade (together, “Plaintiffs”) filed this action.

   2. Plaintiffs’ Complaint contains 362 numbered paragraphs that runs 82 pages, and attaches

sixteen separate exhibits that run an additional 328 pages (410 pages in total).
          Case 1:20-cv-10523-DLC Document 38 Filed 06/10/20 Page 2 of 3



   3.   The Complaint asserts fifteen separate counts against Spinnaker, which include claims for

violations of the Racketeer Influenced and Corrupt Organizations Act (Counts I and XXII), fraud

(Count II), violation of ERISA (Count III), breach of fiduciary duty (Count VI), civil conspiracy

(Count XI), defamation and business defamation (Counts XII and XX), intentional interference

with contractual relations (Counts XVI), wrongful termination in violation of public policy (Count

XVIII), violations of M.G.L. ch. 93A (Count XIX), conversion (Count XXI), violation of the

Computer Fraud and Abuse Act (Count XXIII), negligent misrepresentation (Count XXIV), and

intentional interference with prospective economic advantage (Count XXV).

   4. Spinnaker’s response to the Complaint is due to be filed on Monday, June 15, 2020.

   5. The requested additional pages are necessary to address the complex facts and law in

Plaintiff’s Complaint against Spinnaker.

   6. Spinnaker believes that its motion for judgment on the pleadings will assist the Court in

evaluating the relevant law and its application to the facts here.

   7. There will be no undue prejudice to any party by the Court's allowance of the present

motion. Plaintiffs do not oppose this motion.

        WHEREFORE, Defendant Spinnaker Trust respectfully requests that the Court:

        A. Allow this motion for leave to file excess pages, not to exceed ten additional pages and

           a total of thirty pages, in its motion for judgment on the pleadings to be filed on

           Monday, June 15, 2020; and

        B. Grant such other relief as the Court deems just and appropriate.


Dated: June 10, 2020
          Case 1:20-cv-10523-DLC Document 38 Filed 06/10/20 Page 3 of 3



                                                      Respectfully submitted,


                                                      SPINNAKER TRUST

                                                      By their attorneys,
                                                         /s/ Nicholas B. Carter
                                                        Nicholas B. Carter (BBO #561147)
                                                        ncarter@toddweld.com
                                                        TODD & WELD LLP
                                                        One Federal Street, 27th Floor
                                                        Boston, MA 02110
                                                        Tel: (617) 720-2626
                                                        Fax: (617) 227-5777

                                                        Scott J. Stitt
                                                        (pro hac vice application pending)
                                                        scott.stitt@tuckerellis.com
                                                        Chelsea Mikula
                                                        (pro hac vice application pending)
                                                        Chelsea.Mikula@tuckerellis.com
                                                        Tucker Ellis LLP
                                                        75 South Third Street, Suite 520
                                                        Columbus, OH 43215
                                                        Tel: (614) 358-9717
                                                        Fax: (614) 358-9712

                      CERTIFICATE UNDER LOCAL RULE 7.1(A)(2)

       Pursuant to Local Rule 7.1(A)(2), the undersigned hereby certifies that he has conferred
with counsel for Plaintiffs concerning the subject matter of this motion and Plaintiffs do not oppose
the motion.

                                                              /s/ Nicholas B. Carter
                                                                Nicholas B. Carter



                                 CERTIFICATE OF SERVICE
       I, Nicholas B. Carter, Esq., hereby certify that the foregoing document was filed through
the ECF system and will therefore be sent electronically to all counsel of record as identified on
the Notice of Electronic Filing (NEF).

                                                      /s/ Nicholas B. Carter
                                                      Nicholas B. Carter
